PER CURIAM.
We reverse the order dismissing appellant’s complaint with prejudice. The collective bargaining agreement did not make binding arbitration mandatory. See, e.g., Sublett v. District Sch. Bd. of Sumter County, 617 So.2d 374, 377 (Fla. 5th DCA 1993). Moreover, the administrative process could not provide appellant with the remedy sought in the complaint, money damages. See, e.g., Berkowitz v. City of Tamarac, 654 So.2d 982, 983 (Fla. 4th DCA 1995). The availability of qualified immunity as a defense in this case should have been decided on summary judgment, not on a motion to dismiss.
STONE, GROSS, JJ„ and JULIAN, JOYCE A., Associate Judge, concur.